                      IN THE UNITED STATES DISTRICT COURT FOR THE
                                   EASTERN DISTRICT OF VIRGINIA
                                          ALEXANDRIA DIVISION

UNITED STATES OF AMERICA

         V.                                                               Criminal No. 17-CR-213



DAVID HARRIS MILLER


                                         MEMORANDUM OPINION


         On October 4, 2019, after hearing testimony from 29 government witnesses and from

defendant, a jury convicted Defendant David Harris Miller often counts ofa twelve-count indictment,

including:(i) conspiracy to commit mail or wire fraud (Count 1);(ii) conspiracy to launder monetary

instruments(Count 2);(iii) mail fraud (Counts 3-6); and (iv) wire fraud (Counts 7-10). The jury also

returned a special forfeiture verdict finding:(i)that fraud proceeds in the amount of$315,317.10 from

the sale of real property at 4551 Forest Drive, Fairfax, Virginia (the "Fairfax Property") were proceeds

traceable to Counts 1 and/or 3-10; (ii) that fraud proceeds in the amount of $58,818.35 from real

property at 28961 Indian Harbor Drive, Unit 3, Bethany Beach, Delaware (the "Bethany Beach

Property") were proceeds traceable to Counts 1 and/or 3-10; and (iii) that the Fairfax and Bethany

Beach Properties were involved in the money laundering offense charged in Count 2.

         At issue now is the government's motion for a preliminary order offorfeiture entering a money

judgment in the amount of$1,640,665 against defendant to be offset by the proceeds from the sale of

the Fairfax and Bethany Beach Properties. Defendant opposed the government's motion.' After oral

argument was heard, and a careful review of the record, this Memorandum Opinion grants the

government's motion for the reasons from the bench and for the reasons stated below.




'Defendant filed a "motion in opposition," but defendant's pleading is intended to be his response in opposition to
the government's motion and does not separately seek additional relief.

                                                          1
